Title: From John Adams to Hezekiah Niles, 14 January 1818
From: Adams, John
To: Niles, Hezekiah



Mr Niles
Quincy January 14th. 1818

In a former letter I hazarded an opinion that the true history of the American revolution could not be recovered, I had many reasons for that apprehension, one of which I will attempt to explain. Of the determination of the British Cabinet to assert and maintain the sovereign Authority of Parliament over the Colonies, in all cases of Taxation and internal policy. the first demonstration which arrived in America was an order in Council to the officers of the customs in Massachusetts Bay to carry into execution the acts of trade and to apply to the supreme Judicature of the province for Writs of Assistants to authorize them to break and enter all houses, Cellars, Stores, Shops, Ships Bales, Casks &c to search and seize all goods, wares, and Merchandises, on which the taxes, imposed by those acts had not been paid.
The Cockle of Salem, a deputy under Mr Paxton of Boston, the Collector of Customs, petitioned the superior Court in Salem in November 1760 for such a Writt. The Court doubted its Constitutionality and consequently it legality. but as the Kings order ought to be considered, they ordered the question to be argued before them by Council at the next February term in Boston. The community was greatly alarmed. The Merchants of Salem and of Boston applied to Mr Otis to defend them and their Country, against that formidable instrument of arbitrary power. They tendered him rule Fees. he engaged in their cause but would accept no Fees.
James Otis of Boston sprung from families, among the earliest of the planters of the Colonies and the most respectable in rank, while the word rank and the idea annexed to it were tolerated in America. He was a gentleman of general science, and extensive literature. he had been an indefatigable student during the whole course of his education in College and at the Bar. He was well versed in Greek & Roman history, Philosophy, Oratory, Poetry, and Mythology. his classical studies, had been unusually ardent, and his acquisitions uncommonly great. he had composed a treatise on Latin Prosody, which he lent to me, and I urged him to print. he consented. It is extant, and may speak for itself. It has been lately reviewed in the Anthology, by one of our best Scholars, at a mature age, and in a respectable station. he had also composed with equal skill & greater labour a treatise on Greek Prosody. This also he lent to me, and by his indulgence, I had it in my possession six months. When I returned it, I begged him to print it. he said there were no Greek types in the Country, or if there were, there was no printer, who knew how to use them. he was a passionate admirer of the Greek Poets, especially of Homer, and he said it was in vain to attempt to read the poets in any language, without being Master of their prosody. this classic Scholar was also a great Master of the Laws of nature, and nations. he had read Puffendorf Grotius, Barbyrac, Bulamaqui vattel, Heineccius and in the civil law, Darnal Justinian, and upon occasion consulted the Corpus Juris at large. it was a maxim, which he inculcated on his pupils as his patron in the profession, Mr Gridley had done before him “that a Lawyer ought never be without a volume of natural or public Law, or moral philosophy on his table or in his pocket” In the history, the common Law, the Statute Laws of England, he had no superior, at least in Boston. Thus qualified to resist the system of usurpation and despotism, meditated by the British Ministry under the auspices of the Earl of Bute, Mr Otis resigned his commission from the Crown as advocate General an office very lucrative at that time, & a sure road to the highest favours of Government in America and engaged in the cause of his Country, without fee or reward. his Argument, Speech, Discourse, Oration, Harangue, call it by which name you will, was the most impressive upon his crowded Audience of any that I ever heard before or since, excepting only many Speeches by himself in Phanuel Hall and in the House of Representatives which he made from time to time for ten years afterwards. There were no Stennographers in those days, Speeches were not printed, and all that was not remembered, like the Harrangues of Indian Orators was lost in Air, & who at the distance of Fifty Seven Years would attempt upon Memory to give even a Sketch of it. some of the Heads are remembered out of which Livy or Sallust would not Scruple to Compose an Oration for History. I shall not essay or Analysis or a sketch of it, at present. I shall only say, and I do say in the most Solemn manner that Mr Otis’s Oration against Writts of Assistance breathed into the Nation the Breath of Life.—
Altho Mr Otis had never before interfered in public Affairs, his Exertions on this Single Occation secured him a commanding Popularity with the Friends of their Country and the terror and Vengeance of her Enemies; neither of which ever deserted him.—
At the next Election, in May 1761 He was elected by a vast Majority a Representative in the Legislature, of the Town of Boston, and continued to be so elected Annually for nine years. Here at the head of the Country Interest, he conducted her Cause with a Fortitude Prudence Ability and Perseverance which has never been exceeded in America, at every Sacrifice of Health Pleasure Profit and Reputation, and against all the Powers of Government and all the Talents Learning Witt Scurrilety and Insolence of its Prostitutes.—
Hambolen was shott in open Field of Battle. Otis was basely Assassinated in a Coffee house in the Night by a well dressed Banditti with a Commissioner of the Customs at their head
During the Period of nine years that Mr Otis was at the head of the Cause of his Country he held Correspondences with Gentleman in England Scotland and various Colonies in America: He must have written and received many Letters, Collected many Pamplets and probably composed Manuscripts which might have illustrated the rising dawn of the Revolution.—
After my return from Europe I asked his Daughter whether she had found among her Fathers Manuscripts, a Treatise on Greek Prosody? With hands and Eyes uplifted, in a Paroxism of Grief she cryed “Oh Sir I have not a line from my Father’s pen, I have not even his name in his own hand Writing.” When she was a little Calmed I asked her who has his Papers? Where are they? she answered “They are no more. In one of those unhappy dispositions of mind he collected all his Papers and Pamphlets and Committed them to the Flames. He was several days employed in it.”
I cannot enlarge. I submit this hint to your Reflections Inclosed is a morsel of verse, written soon after Mr Otis’s death by a very young Gentleman who is someone of our excellent Majistrates. If you do not think fitt to print this Letter and that verse, I pray you to return them to—
John Adams—